Name: 2005/497/EC: Commission Decision of 12 July 2005 amending Decision 2002/472/EC laying down specific conditions for imports of fishery products from the Republic of Bulgaria (notified under document number C(2005) 2454) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  trade;  international trade;  tariff policy;  fisheries
 Date Published: 2005-07-14; 2006-12-12

 14.7.2005 EN Official Journal of the European Union L 183/88 COMMISSION DECISION of 12 July 2005 amending Decision 2002/472/EC laying down specific conditions for imports of fishery products from the Republic of Bulgaria (notified under document number C(2005) 2454) (Text with EEA relevance) (2005/497/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11(1) thereof, Whereas: (1) Commission Decision 2002/472/EC of 20 June 2002 laying down specific conditions for imports of fishery products from the Republic of Bulgaria (2) provides that the addition of new establishments and vessels to the list of establishments and vessels from which imports of fishery products from Bulgaria are authorised will require a Community inspection. (2) Decision 2002/472/EC also provides that the reduction in the frequency of physical checks, laid down by Commission Decision 94/360/EC (3) is not applied to fishery products imported from Bulgaria. (3) The outcome of a new inspection visit by Commission experts indicates that Bulgaria now meets the conditions to provide sanitary guarantees at least equivalent to those applied in the Community. In view of that outcome it is appropriate to grant the reduction in the frequency of physical checks, include new establishments in the list and apply the procedure laid down in Article 5 of Council Decision 95/408/EC (4) for future modifications of that list. (4) Decision 2002/472/EC should therefore be amended accordingly. (5) It is appropriate for this Decision to be applied 45 days from the date of its publication in the Official Journal of the European Union thereby providing for the necessary transitional period. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/472/EC is amended as follows: 1. Articles 4 and 5 are deleted. 2. Annex I and II are replaced by the Annex to this Decision. Article 2 This Decision shall apply from 28 August 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 163, 21.6.2002, p. 24. (3) OJ L 158, 25.6.1994, p. 41. Decision as last amended by Decision 2002/237/EC (OJ L 80, 23.3.2002, p. 40). (4) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version in OJ L 195, 2.6.2004, p. 12). ANNEX ANNEX I HEALTH CERTIFICATE for fishery products from Bulgaria and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form ANNEX II LIST OF ESTABLISHMENTS AND VESSELS Approval No Name City Region Approval limit Category Remarks BG 051 3001 Maxim-G Keranov Novo Sello  Vidin District PP BG 161 3002 Parpen Chobanov Boliartsi  Plovdiv District PP BG 211 3002 Salvenius ReyaFish Dospat  Smolyan District PP BG 261 3001 Euro Pesca, Ltd company Svolengrad  Haskovo District PP BG 051 3002 Beluga AD City of Vidin  Region of Vidin PP BG 021 3024 Buljac AD City of Bourgas  Region of Bourgas PP BG 020 3001 Buljac AD City of Bourgas  Region of Bourgas PP A Categorie legend: PPa Plant processing only or partially materials derived from aquaculture (farmed products).